The Court,
in charging the jury, said, “The similitude or resemblance” of the alleged counterfeit coin to the genuine required by the Act of Congress on which the prosecution is founded, need not be defined in general terms applicable to all cases. When the allegation is that a counterfeit so resembles, in all respects, the genuine coin as probably to have been intended for the indiscriminate deception of any person into whose hands it may find its way in the ordinary course of business, the similitude required in order to warrant an imputation of guilt ought, perhaps, to be such as might tend to deceive persons exercising ordinary caution, particularly if no artifice has been employed in order to throw a person receiving it off his guard. On this point, however, it is not necessary to express an opinion. Sometimes the allegation, as in the present case, may be that the similitude of the counterfeit coin to the genuine was purposely incomplete or imperfect, because its intended use for purposes of deception was confined to a peculiar class of transactions. Here it is alleged that the intended use of the piece was in transactions in which deception might be *198practiced by an artful exhibition of only the head side. A counterfeit may so resemble the genuine coin on one side as to prevent a person seeing that side from using such vigilance as he might otherwise exercise in examining both sides. He may be thus thrown off his guard and misled by the appearance of the side of it exhibited into a belief of its genuineness. In such a case the counterfeiter may have purposely made or left the resemblance on the side which it is intended not to exhibit, incomplete or imperfect for the mere purpose of evading the proof of his guilty design, which would otherwise have been more manifest. For cases of this description, a specific definition of the similitude required by the statute may be given by stating as I do, that when the purpose and act are otherwise guilty within the statute, the similitude suffices if, according to the mode of use apparently designed, the piece would have had a probable tendency to mislead persons, whom it might be intended in this manner to defraud into a belief of its genuineness. The jury will consider this point of the similitude, first independently of the question whether the piece was actually passed or uttered with a guilty purpose. If they find that it had, according to this definition, the required similitude, they will next inquire whether it was passed, or uttered with a guilty purpose. On this latter point there is no dispute as to the law. It is left upon the testimony, to the jury, who will keep the two questions distinct, giving to the defendant the benefit of any .reasonable doubt as to the facts.”
The jury, after being out for some time, came into court, and asked the question: ‘‘Can a piece of metal be a counterfeit of the United States coin without the impression of the genuine coin, or the denomination?”
The Court answered: “If the question is as to the omission of a portion of the devices and legends required by the Act of Congress, such as an omission of the inscription ‘United States of America,’ or of the words ‘one dollar,’ I answer that such omission does not prevent the jury from lawfully finding a verdict of guilty, if they believe that the piece, first, had such a tendency to deceive as has been already defined in the charge *199of the court; and secondly, was passed or altered with a guilty intent, as has also been explained in the charge.” *
The jury retired, and soon afterwards returned with a verdict of guilty.

 See Biles v. Com., 32 Pa. St. R. 529, for the application of cognate principles to forgery under the common law.